


LEXINGTON REALTY TRUST
LONG-TERM RETENTION NONVESTED SHARE AGREEMENT


This AGREEMENT is effective as of January __, 2013 by and between Lexington
Realty Trust, a Maryland real estate investment trust (the “Company”) and
____________________ (the “Participant”).  
WITNESSETH THAT:
WHEREAS, the Participant, as an employee of the Company, is eligible to
participate in the Lexington Realty Trust 2011 Equity-Based Award Plan (the
“Plan”); and
WHEREAS, the Compensation Committee of Board of Trustees of the Company has
approved the grant of the award to the Participant of the common shares of the
Company, par value $0.0001 (“Common Shares”), herein, subject to the terms and
conditions of the Plan and this Agreement, in order to incentivize the
Participant's performance, to enable the Participant to acquire an additional
equity interest in the Company and to retain the Participant over the term of
this Agreement.
NOW, THEREFORE, in consideration of the agreements hereinafter contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
1.
Grant of Shares.



(a)Subject to the restrictions and terms and conditions set forth in this
Agreement and the Plan, including the Vesting Period (defined in Section 2
hereof), the Company hereby awards to the Participant _________________ Common
Shares as of the date first set forth above.


(b)The Participant agrees that the Participant's ownership of the Common Shares
until the expiration of the applicable portion of the Vesting Period shall be
evidenced solely by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated share transfer agent in the
Participant's name.


2.Vesting of Common Shares. Subject to Section 3 hereof, the Common Shares vest
as follows:


(a)ten percent (10%) of the Common Shares initially granted shall vest on each
of January 15, 2018, January 15, 2019, January 15, 2020, January 15, 2021 and
January 15, 2022 for a total of fifty percent (50%); and


(b)ten percent (10%) of the Common Shares initially granted shall vest on each
of January 15, 2018, January 15, 2019, January 15, 2020, January 15, 2021 and
January 15, 2022 for a total of fifty percent (50%); provided, that the vesting
for the Common Shares under this Section 2(b) shall accelerate in full in the
event the twenty consecutive trading day average




--------------------------------------------------------------------------------




closing price of a Common Share on the primary exchange that the Common Shares
are then trading first exceeds $15.00 after the date first set forth above if
such shares have not already vested in accordance with this Section 2(b), but no
earlier than January 15, 2018.


3.Nontransferability and Acceleration/Forfeiture.


(a)The Participant acknowledges that prior to the expiration of the applicable
Vesting Period, the Common Shares shall be held in the Company's restricted
CUSIP file and may not be sold, transferred, pledged, assigned, encumbered or
otherwise disposed of (whether voluntarily or involuntarily or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy)). Upon the expiration of the applicable
portion of the Vesting Period, as set forth in Section 2 hereof, and subject to
the satisfaction of any tax obligations in accordance with Section 5 hereof, the
restrictions set forth in this Agreement with respect to the Common Shares
theretofore subject to such expired Vesting Period shall lapse and such Common
Shares shall be released from the Company's restricted CUSIP file.


(b)Subject to the terms and conditions of any definitive written employment
agreement between the Participant and the Company (or, if no such definitive
written employment agreement exists, any written severance policy then in
effect), if the Participant ceases to be employed by the Company prior to the
complete expiration of the Vesting Period, the Participant agrees that all of
the Common Shares, that are nonvested in accordance with Section 2 hereof as of
the date of such termination, together with any dividends or distributions on
account of such non-vested Common Shares held by the Company for the
Participant, shall be immediately and unconditionally forfeited and will revert
to the Company without any action required by the Participant or the Company.


4.Rights as Shareholder. The Participant shall have all rights of a shareholder
with respect to the Common Shares for record dates occurring on or after the
date of this Agreement and prior to the date any such Common Shares are
forfeited in accordance with this Agreement, except that any and all dividends
or distributions with respect to the Common Shares declared prior to the
expiration of the applicable Vesting Period shall be held by the Company for the
Participant and shall be paid, without any interest, to the Participant upon the
expiration of the applicable Vesting Period, unless forfeited in accordance with
Section 3(b) hereof.


5.Withholding Tax Obligations. The Participant acknowledges the existence of
federal, state and local income tax and employment tax withholding obligations
with respect to the Common Shares and agrees that such obligations must be met.
The Participant shall be required to pay and the Company shall have the right to
withhold or otherwise require a Participant to remit to the Company any amount
sufficient to pay any such taxes no later than the date as of which the value of
any Common Shares first become includible in the Participant's gross income for
income or employment tax purposes, provided however that the Board of Trustees
or the Compensation Committee thereof may permit the Participant to elect
withholding Common Shares otherwise deliverable to the Participant in full or
partial satisfaction of such tax obligations, provided further however that the
amount of Common Shares so withheld shall not




--------------------------------------------------------------------------------




exceed the minimum statutory withholding tax obligation. If tax withholding is
required by applicable law, in no event shall Common Shares be delivered to the
Participant until he has paid to the Company in cash the amount of such tax
required to be withheld by the Company or otherwise entered into an agreement
satisfactory to the Company providing for payment of withholding tax. The
Participant hereby notifies the Company that he will not make an election with
respect to any portion of the Common Shares pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended.


6.Limitation of Rights. Nothing contained herein shall be construed as
conferring upon the Participant the right to continue in the employ of the
Company as a Participant or in any other capacity or to interfere with the
Company's right to discharge him at any time for any reason whatsoever.


7.Receipt of Plan. The Participant acknowledges receipt of a copy of the Plan
and agrees to be bound by all terms and provisions thereof. If and to the extent
that any provision herein is inconsistent with the Plan, the Plan shall govern.


8.Assignment. This Agreement shall be binding upon and inure to the benefits of
the Company, its successors and assigns and the Participant and his heirs,
executors, administrators and legal representatives.


9.Governing Law. This Agreement and the obligation of the Company to transfer
Common Shares shall be subject to all applicable federal and state laws, rules
and regulations and any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Compensation Committee of the Company shall, in its sole discretion, determine
to be necessary or applicable. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.


10.Amendment. Except as otherwise permitted by the Plan, this Agreement may not
be modified or amended, nor may any provision hereof be waived, in any way
except in writing signed by the party against whom enforcement thereof is
sought.


11.Execution. This Agreement may be executed in counterparts each of which shall
constitute one and the same instrument.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Participant has executed this Agreement
effective as of the date first above written.
LEXINGTON REALTY TRUST
By:
 

Name:
Title:
Authorized Officer

PARTICIPANT
 







    










    






